DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claims 1-2, 6, 8, 10, 15, 17, 24-28, 30, 32, 35-41, 52 are pending. The amendment filed on 02/22/2022 has been entered. Claims 24-28, 30, 32, 35-41 are withdrawn. Claims 1-2, 6, 8, 10, 15, 17, 52 are under consideration.
Priority
This application is a national stage filing under 35 U.S.C. §371 of PCT/US2016/051684, filed September 14, 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/218,971, filed September 15, 2015. As such the effectively filed date for the instant application is September 15, 2015.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 1, 6, 8, 10, 15, 17 rejected and also apply to newly added claim 52 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0066402, thereafter referred as Lin, see score alignment below) is withdrawn in view of the newly added limitation to base claim “SEQ ID NO: 3.. comprises serine at position 123 relative to SEQ ID NO: 3”.
Claims 1, 2 rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0066402, thereafter referred as Lin, see score alignment below) in view of  Gradinaru, (Brain Cell Biology, (36): 129-139, 2008), Lin also teaches Lin teaches embodiments, the polypeptide comprises or consists of VCOMET (VChR Optimized for Membrane Expression and Trafficking), which is a chimera of 3 channel rhodopsin variants, encoded by a nucleic acid with an incorporated Kozak sequence. The leading ChR1 sequence improves membrane trafficking of the VCOMET, the VChR2 and Kozak sequence component increases the expression level in mammalian cells [(FIG. 1) [0102]] is withdrawn in view of the newly added limitation to base claim “SEQ ID NO: 3.. comprises serine at position 123 relative to SEQ ID NO: 3”.
Therefore new rejections are set forth below.
New/Claim Rejections - 35 USC § 112/Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 6, 8, 10, 15, 17, 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim 1 is drawn to a variant light-activated polypeptide that comprises an amino acid sequence at least about 85% amino acid sequence identity to the amino acid sequence set forth in SEQ ID NO: 3 (305 amino acids), wherein the amino acid sequence comprises serine at position 123 relative to the amino acid sequence set forth in SEQ ID NO: 3, having at most  and wherein the variant light-activated polypeptide exhibits at least 5-fold increased kinetics to the light-activated polypeptide of SEQ ID NO: 1 (350 amino acids). 
Accordingly the claims embrace a vast number of variant light-activated polypeptide sequences having at least about 85% identity over the entire length as set forth in SEQ ID NO: 3 or functional variants of these polypeptides having at least about 52.5 amino acids differences with SEQ IDS NO:3 constituting a genus.
The MPEP sated for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated: A written description of an invention involving a chemical genus, like a description of a chemical species, "requires a precise definition, such as by structure, formula, [or] chemical name," of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or sub combinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ... ") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. /n re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a genus of variant light-activated polypeptides and wherein the variant light-activated polypeptide exhibits at least 5-fold increased kinetics compared to light activated polypeptide of SEQ ID NO: 1. As stated above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. Instant claims, are broad and generic, with respect to all possible the variant light-activated polypeptide exhibits at least 5-fold increased kinetics compared to light activated polypeptide of SEQ ID NO: 1 encompassed by the claims. Specifically, the claims lack written description because it is clear that experimentation would be required to determine the vast number of variants of light-activated polypeptides which have the functional limitation of exhibits at least 5-fold increased kinetics compared to light activated polypeptide of SEQ ID NO: 1.
The specification merely states in paragraph [0068] In some cases, the signal sequence of a variant light-responsive polypeptide of the present disclosure is modified relative to the signal sequence of the amino acid sequence set forth in SEQ ID NO:1. For example, the signal sequence of the amino acid sequence set forth in SEQ ID NO:1 is MVSRRPWLLALALAVALAAGSAGASTGSDATVPVATQDGPDYVFHRAHER (SEQ ID NO:50). In some cases, the signal sequence is replaced with a different signal sequence. For example, the signal sequence can be MDYGGALSAVG (SEQ ID NO:51) [0068]. Thus, for example, in some cases, a variant light-responsive polypeptide of the present disclosure comprises an amino acid sequence having at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100%, amino acid sequence identity to the amino acid sequence set forth in SEQ ID NO:3 and depicted in FIG. 4C, and has a serine at position 123 based on the numbering of the amino acid sequence set forth in SEQ ID NO:3 [0068]. The specification also contemplates in [0142] In some aspects, a suitable light-responsive polypeptide comprises substituted or mutated amino acid sequences, wherein the mutant polypeptide retains the characteristic light-activatable nature of the precursor C1V1 chimeric polypeptide but may also possess altered properties in some specific aspects [0142]. For example, the mutant light-responsive C1V1 chimeric proteins described herein can exhibit an increased level of expression both within an animal cell or on the animal cell plasma membrane; an altered responsiveness when exposed to different wavelengths of light, particularly red light; and/or a combination of traits whereby the chimeric C1V1 polypeptide possess the properties of low desensitization, fast deactivation, low violet-light activation for minimal cross-activation with other light-responsive cation channels, and/or strong expression in animal cells [0142].
Although the claims recite some functional characteristics, wherein the variant light-activated polypeptide exhibits at least 5-fold increased kinetics compared to light-activated polypeptide of SEQ ID NO: 1 the claims lack written description because there is no disclosure of a correlation between function and structure of the variant light-activated polypeptide beyond those light-activated polypeptides specifically contemplated in the specification for example, in some cases, a variant light-responsive polypeptide of the present disclosure comprises an amino acid sequence having at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100%, amino acid sequence identity to the amino acid sequence set forth in SEQ ID NO:3 and depicted in FIG. 4C, and has a serine at position 123 based on the numbering of the amino acid sequence set forth in SEQ ID NO:3.
Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While in the specification having written description contemplating for example, in some cases, a variant light-responsive polypeptide of the present disclosure comprises an amino acid sequence having at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100%, amino acid sequence identity to the amino acid sequence set forth in SEQ ID NO:3 and depicted in FIG. 4C, and has a serine at position 123 based on the numbering of the amino acid sequence set forth in SEQ ID NO:3, the specification does not provide sufficient descriptive support for the myriad of variants of light-activating polypeptides of any animal or cell species embraced by the claims. 
As the specification fails to disclose any light-activated amino acid sequences having at least about 85% identity over the entire length to the light activated protein comprising the SEQ ID NO: 3 or functional variants thereof, the Artisan of skill could not predict that Applicant possessed any species of said amino acid sequences.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Moreover, MPEP 2163. Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect. Hence, the analysis above demonstrates that Applicant has not determined the core structure for full scope of the claimed genus.
There is no teaching in the specification which functional variants of these light-activating polypeptides having at least about 52.5% or more of the structure can be varied while retaining the ability of the amino acid to function to determine the vast number of variants of light-activated polypeptides which have the functional limitation of exhibits at least 5-fold increased kinetics compared to light activated polypeptide of SEQ ID NO: 1.
 Although the disclosure of contemplated in the specification for example, in some cases, a variant light-responsive polypeptide of the present disclosure comprises an amino acid sequence having at least 85%, amino acid sequence identity to the amino acid sequence set forth in SEQ ID NO:3 and depicted in FIG. 4C, and has a serine at position 123 based on the numbering of the amino acid sequence set forth in SEQ ID NO:3  combined with the knowledge in the art, would put one in possession of amino acids that are 85% identical to SEQ ID NO: 3,however the level and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of the 52.% protein structure can be varied while retaining the biological activity of exhibits at least 5-fold increased kinetics compared to light activated polypeptide of SEQ ID NO: 1. Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus. 
Conclusion
No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632